Citation Nr: 0200306	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  99-23 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits, to include whether the appellant's marriage to the 
veteran satisfies the one-year marriage eligibility 
requirement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
September 1954 and from December 1957 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the appellant's claim on appeal.  

A hearing was held before the undersigned Member of the Board 
sitting in Indianapolis, Indiana, in August 2001.  A 
transcript of the hearing testimony has been associated with 
the claims file.


FINDINGS OF FACT

1.  The veteran's final separation from service was in 
November 1968.

2.  The appellant has testified that she and the veteran 
began living together in May 1996.

3.  Common-law marriages are not recognized in Indiana.

4.  The appellant has testified that she was not aware that 
common-law marriage was not recognized in Indiana; however, 
her testimony establishes that there was no mutual present 
agreement to enter into a marriage, constituted immediately, 
at the time they began living together or at any time prior 
to September [redacted], 1997.

5.  The veteran and the appellant were officially married on 
September [redacted], 1997.

6.  The veteran died on September [redacted], 1998, of a service-
connected disability.

7.  No child was born of the relationship of the veteran and 
the appellant.


CONCLUSION OF LAW

The appellant's marriage to the veteran does not satisfy the 
marriage eligibility requirements for DIC benefits.  38 
U.S.C.A. §§ 101(3), 103(c), 1102, 1304, 5103A (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.205 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Standard:  The eligibility requirements for DIC based 
on a service-connected death for a widow of a veteran dying 
after December 31, 1956, requires that the spouse must be 
married to the veteran either (1) before the expiration of 15 
years after the termination of the period of service in which 
the injury or disease causing the death of the veteran was 
incurred or aggravated; or (2) for one year or more; or (3) 
for any period of time if a child was born of the marriage, 
or was born to them before the marriage.  38 U.S.C.A. § 1304 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.54(c) (2001).  

Factual Background:  The veteran was discharged from military 
service in November 1968.  The appellant and the veteran were 
married almost 29 years later on September [redacted], 1997 
(confirmed by a marriage certificate on file).  The veteran 
died on September [redacted], 1998 (confirmed by a death certificate 
on file) from a service-connected disability.  The record 
reflects that it was the appellant's third marriage and the 
veteran's third marriage.  A divorce decree and a death 
certificate are on file for the veteran's prior marriages. 

In an October 1998 rating decision, the RO held that the 
veteran died as a result of a service-connected disability.  
In March 1999, the appellant filed an application for DIC 
benefits by a surviving spouse.  In an April 1999 rating 
action, the RO denied the appellant's claim on the basis that 
she had not been married to the veteran for one year prior to 
his death and there were no children born of the marriage.  
Parenthetically, the Board notes that the veteran died just 
short of their first anniversary.

At a hearing before the Board, the appellant maintained that 
she and the veteran had lived together in a common-law 
marriage in Indiana since May [redacted], 1996, and that the time 
living together should count toward extending her legal 
marriage by the amount of time to satisfy the statutory one-
year requirement.  She reflected that they first lived 
together as husband and wife in May 1996 but went on to state 
that the veteran lived in one place and that she lived in 
another.  She remarked that he died the Thursday before what 
would have been their one-year anniversary on Saturday but 
stressed that they had been together since 1996.  She noted 
that they applied for their marriage license on September 5, 
1997, and intended to get married right away but that the 
veteran was hospitalized the following weekend when they had 
planned to marry.  Upon questioning as to whether she and the 
veteran considered themselves to be husband and wife at the 
time they began living together, the appellant responded as 
follows:

Sort of much.  When he said well are we 
going to get married or what, I'd go why 
should we get married?  What's wrong with 
just living together?  You know.  So I 
had just a bad marriage my first 
marriage.  My second husband I lived with 
him 12 years before we got married.  Then 
we got married.

When asked what prompted them to get married officially, the 
appellant stated:

Because [the veteran] really wanted to. . 
. .  He says well then why not get 
married.  I'm thinking what's wrong with 
just living together, you know.  He 
wanted--he really wanted to get married 
so I said okay.

*		*		*		*

Oh he had asked me when we first met 
about getting married and I said well 
maybe some day we will, so then finally 
decided that we would.

When asked if she knew whether common-law marriages were 
recognized by Indiana, the appellant responded:

It used to, I don't really know now.  
They've changed so many times.  

When asked again if she considered herself to be married to 
the veteran when she began living with him, she stated:

Oh yeah because he bought me a ring 
already and I was wearing that.  

*		*		*		*

He said let's just tell everybody we're 
married.

*		*		*		*

Yes, we considered we were man and wife.

She indicated that they presented themselves to the community 
as though they were married but she did not care what anyone 
thought about them living together.

Legal Analysis:  The appellant claims that she is entitled to 
DIC benefits.  Parenthetically, the Board finds that the 
appellant has attained the status as a "claimant," in that 
the record contains certification of her marriage to the 
veteran. See Colon v. Brown, 9 Vet. App. 104, 107 (1996) 
(citing Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) and 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991)).  Further, 
the appellant did not marry the veteran until some 30 years 
after his discharge from military service; therefore, the 
criteria that the surviving spouse be married to the veteran 
before the expiration of 15 years from service separation is 
not applicable in this instance.

Further, after review of the record, the Board finds that the 
appellant does not meet the eligibility requirement for DIC 
benefits because she was married to the veteran for less than 
one year, from September 1997 until his death in September 
1998, and there were no child born to them.  

First, the appellant reluctantly concedes that she married 
the veteran less than one year prior to his death and the 
Board so finds.  Specifically, regardless of the way the time 
is calculated, there is no basis on which to establish, as a 
matter of law, that the veteran and the appellant were 
married for "one year."  A cursory review of the dates 
suggests that the veteran's death occurred two days short of 
the one-year requirement - essentially they married on the 
[redacted] of the month of one year and he died on the [redacted] 
of the same month of the following year.  

The veteran's son (the appellant's step-son) stressed that 
the veteran died in the late evening on September [redacted] and 
that had he lived another 2 hours or so, he and the appellant 
would have lived together every day of the calendar year.  
However, even considering the veteran's son's contention, the 
appellant and the veteran would still have been married for 
less than one year.

While the Board has no desire to "split hairs" in this 
instance, the fact remains the veteran and the appellant were 
simply not married for a one year period, regardless of how 
the time is calculated.  The Board is not unsympathetic to 
the fact that the veteran died just short of the one-year 
marriage requirement; however, there is no reasonable way to 
calculate the dates such that the veteran's and appellant's 
marriage could satisfy the one-year requirement mandated 
under the regulations.

Next, the Board will consider whether the time the veteran 
and the appellant cohabited could be used to extend the time 
they were together under the theory of a common-law marriage.  
The Board notes that VA regulations define marriage as "a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits 
accrued."  38 C.F.R. § 3.1(j) (2001).  In this case, the 
veteran and the appellant were married and lived in Indiana; 
therefore, the law of Indiana is controlling.

Indiana law does not recognized common-law marriages and has 
not done so since 1958.  Specifically, under Indiana law "a 
marriage is void if the marriage is a common-law marriage 
that was entered into after January 1, 1958."  Burns Ind. 
Code Ann. § 31-11-8-5 (2001).  Further, Indiana courts have 
held that no common-law marriage existed when a couple had 
lived together for two years, had received a marriage 
license, and were going to be married in six day except that 
the woman was killed in an automobile accident.  See 
Manczunski v. Frye, 689 N.E.2d 473 (Ind. App. 1997).  The 
court specifically found the fact that the couple lived 
together for two years was not legally significant because 
there could be no common-law marriage in Indiana unless it 
was entered into prior to 1958.

In the case of Mayes v. Mayes, 84 Ind. App. 90, 147 N.E. 630 
(1925), an Indiana court said:

We believe the existence of a common-law 
marriage is dependent upon there being a 
contract of marriage between the parties 
in words of the present tense; that there 
must be mutuality to such contract and 
that the minds of both parties must meet 
in mutual consent to said marital status.

With regard to common-law marriages, a distinction is made 
between contracts where the parties take each other in the 
present tense, implying that the marital relation is 
constituted immediately, and contracts which imply no more 
than that the parties will marry each other at a later time.  
The showing that a man and woman cohabited together and were 
known as husband and wife is not alone sufficient to 
establish common-law marriage, but it must also be shown that 
there was a present agreement between the man and woman to 
take each other as husband and wife.  Estate of Dittman v. 
Biesenbach, Admr. etc., 124 Ind. App. 198, 115 N.E. 2d 125 
(1953) (there must be a contract, and it must arise from 
words in the present tense).  Words evidencing only the 
intention to be married in the future are ineffectual even 
where followed by cohabitation.  Cohabitation, reputation, 
tax returns, insurance provisions, and the birth of a child 
do not constitute a present contract of marriage.  Anderson 
v. Anderson, 235 Ind. 113, 131 N.E.2d 301 (1956).

The appellant in this case did not allege that there was any 
contract of marriage in the present tense prior to September 
26, 1997, and the evidence when viewed in favor of the 
appellant, with all reasonable inferences that could be drawn 
therefrom, fails to show such a contract.  The testimony of 
the appellant herself affirmatively proves there never was a 
contract in the present tense to be married prior to 
September 26, 1997.  In fact, her testimony merely 
corroborates that she and the veteran did not consider 
themselves to be married in the present tense prior to 
September 26, 1997, and that prior to this date, they simply 
agreed that they would marry each other at a later time.  As 
noted above, words evidencing only the intention to be 
married in the future are ineffectual even where followed by 
cohabitation.  The evidence does not establish the fact of an 
actual contract of marriage prior to September 26, 1997.

Therefore, regardless of the appellant's testimony that she 
and the veteran lived together for some eighteen months prior 
to their legal marriage, there is no basis on which to 
include the cohabitation time in order to satisfy the one-
year marriage requirement for DIC benefits.  Parenthetically, 
the Board notes that the marriage license dated some three 
weeks prior to their legally-recognized marriage actually 
lists the veteran living in one county and the appellant 
living in another.  However, for purposes of this decision, 
the Board accepts the appellant's testimony that she and the 
veteran were, in fact, living together at the time of their 
marriage.  Nonetheless, because Indiana law does not 
recognize the cohabitation time as a legal marriage, the time 
the veteran and the appellant spent living together cannot be 
included in the one-year marriage requirement calculation.

The Board has further considered that in cases where there is 
a legal impediment to entering into a marriage, such as if 
common-law marriage is not recognized in a jurisdiction, an 
otherwise invalid common-law marriage could be "deemed 
valid" if the appellant was unaware of the legal impediment.  
See Colon v. Brown, 9 Vet. App. 104, 107-108 (1996); 
VAOPGCPREC 58-91 (July 7, 1991) (the fact that a jurisdiction 
does not recognize common-law marriage is considered a type 
of legal impediment).  Where an attempted marriage of a 
claimant to the veteran was invalid by reason of a legal 
impediment, the marriage will nevertheless be deemed valid 
if: (1) the marriage occurred one year or more before the 
veteran died (or existed for any period of time if a child 
was born of the purported marriage or was born to them before 
such marriage); (2) the claimant entered into the marriage 
without knowledge of the impediment; (3) the claimant 
cohabited with the veteran continuously from the date of 
marriage to the date of his or her death; and (4) no claim 
has been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior to the veteran's 
death.  See 38 C.F.R. § 3.52 (2001).

The evidence, however, does not support a "deemed valid 
marriage" in this case. Significantly, the appellant does 
not dispute that they were not legally married prior to 
September [redacted], 1997.  She testified that the veteran desired 
to get married and even encouraged her to marry him.  Despite 
her testimony that she thought there was nothing wrong with 
just living together and that she had a difficult situation 
during her first marriage, she essentially conceded that her 
cohabitation with the veteran did not constitute a marriage 
which is why they subsequently agreed to marry and had the 
marriage ceremony.  Prior to the marriage ceremony on 
September [redacted], 1997, there was no more than an agreement to be 
married in the future.  Therefore, there is no basis on which 
to established a "deemed valid marriage" because the first 
criteria (that the veteran and the appellant be married for 
one year) is not satisfied.  This is consistent with a 
Declaration of Status of Dependents submitted by the veteran 
some three weeks after their legal marriage adding the 
appellant as his dependent.  In that document, the veteran 
reported a marriage date of September [redacted], 1997, which 
effectively set the date of her dependency.

In short, even though the appellant contends that she was 
unaware that common-law marriages were not recognized in 
Indiana, she did not enter into a common-law marriage with 
the veteran prior to September [redacted], 1997, inasmuch as there 
was no present contract by which she and the veteran entered 
into a marital relationship, constituted immediately, prior 
to this date.  Prior to September [redacted], 1997, the appellant and 
the veteran did no more than agree to marry each other at a 
later time.

Since the veteran died within a year after the marriage and 
no child was born of their relationship, the appellant does 
not meet the criteria necessary for establishing status as a 
surviving spouse for VA purposes.  Moreover, as the appellant 
concedes that they were not married until September [redacted], 1997, 
there is no basis to deem valid a marriage between the 
parties prior to that date.  In the absence of legal merit, 
the appeal must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  

The appellant cites circumstances, such as the veteran and 
she considered themselves as husband and wife (as did the 
community) prior to their legal marriage, she was 
apprehensive of marriage because of a prior difficult 
marriage, and that they anticipated being married sooner 
except for the veteran's illness.  Such equitable arguments, 
however, do not alter the applicability of the law.  While 
the Board is sympathetic to the appellant's situation, 
recognizes the distinguished military service of the veteran, 
and appreciates his devotion to her, the Board has no 
authority to ignore law prescribed by Congress and enacted by 
regulation.  See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
2001); 38 C.F.R. § 20.101 (2001).  As the appellant was 
married to the veteran for less than one year prior to his 
death, without any children born to them, and following the 
expiration of 15 years after the termination of the veteran's 
service, the Board finds that she does not meet the marriage 
requirements of the law to be eligible for DIC benefits.  As 
such, the appeal must be denied.

Finally, the Board has taken into consideration the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, the VCAA eliminated the concept of a well-
grounded claim, redefined the obligations of the VA with 
respect to notification and the duty to assist, and 
superseded the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the appellant, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The appellant was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to her claim, in the statement of 
the case that was provided to her by the RO.  Moreover, she 
requested and was scheduled for a hearing before the Board.  
Based on the above, the Board finds that the appellant was 
made fully aware of what was required to substantiate her 
claim, but no additional evidence was thereafter submitted.  
Therefore, the mandates of the VCAA have been satisfied.


ORDER

The claim for entitlement to DIC benefits is denied; the 
appellant's marriage to the veteran does not satisfy the one-
year marriage eligibility requirement.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

